Exceptions overruled. In this action of tort for deceit the judge found for the plaintiff in the amount of $3,151. At the trial the defendant presented nineteen requests, all of which were denied. The defendant excepted to the denial of these requests, “to the judgment ordered, . . . the finding for the plaintiff and to the amount of damages found.” There was no error. Sixteen of the nineteen requests asked for findings of fact. “A judge sitting without a jury is not required to act upon requests for findings of fact.” Larson v. Jeffrey-Nichols Motor Co. 279 Mass. 362, 368. The denial of the remaining requests (3, 10 and 19), which could be construed as requests for rulings of law, reveals no error. The third and nineteenth requests were not material, and the tenth request related to an indecisive portion of the evidence. Halnan v. New England Telephone & Telegraph Co. 296 Mass. 219, 223. The exception to the finding, which was general, presents no question of law. Stowell v. H. P. Hood & Sons, Inc. 288 Mass. 555. Sreda v. Kessel, 310 Mass. 588, 589. And that is true of the exception to the amount of damages awarded.